Case 9:20-cv-81205-RAR Document 48 Entered on FLSD Docket 07/31/2020 Page 1 of 4



                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA
                           CASE NO.: 20-CIV-81205-RAR

  SECURITIES AND EXCHANGE COMMISSION,

                          Plaintiff,                                   CBR

  v.                                                             Jul 31, 2020


  COMPLETE BUSINESS SOLUTIONS GROUP,
    INC. d/b/a/ PAR FUNDING,
  FULL SPECTRUM PROCESSING, INC.,
  ABETTERFINANCIALPLAN.COM LLC
    d/b/a/ A BETTER FINANCIAL PLAN,
  ABFP MANAGEMENT COMPANY, LLC
    f/k/a/ PILLAR LIFE SETTLEMENT
    MANAGEMENT COMPANY, LLC,
  ABFP INCOME FUND, LLC,
  ABFP INCOME FUND 2, L.P.,
  UNITED FIDELIS GROUP CORP.,
  FIDELIS FINANCIAL PLANNING LLC,
  RETIREMENT EVOLUTION GROUP, LLC,
  RETIREMENT EVOLUTION INCOME
   FUND, LLC , f/k/a RE INCOME FUND, LLC,                   UNDER SEAL
  RE INCOME FUND 2, LLC,
  LISA MCELHONE,
  JOSEPH COLE BARLETA a/k/a/ JOE COLE,
  JOSEPH W. LAFORTE a/k/a JOE MACK
     a/k/a/ JOE MACKI a/k/a JOE MCELHONE,
  PERRY S. ABBONIZIO,
  DEAN J. VAGNOZZI,
  MICHAEL C. FURMAN,
  and JOHN GISSAS

                          Defendants, and

  L.M.E. 2017 FAMILY TRUST,

                          Relief Defendant.
  ___________________________________________/

            PLAINTIFF SECURITIES AND EXCHANGE COMMISSION'S
          URGENT MOTION TO AMEND ORDER APPOINTING RECEIVER
                    TO INCLUDE LITIGATION INJUCTION
Case 9:20-cv-81205-RAR Document 48 Entered on FLSD Docket 07/31/2020 Page 2 of 4




          The Securities and Exchange Commission, joined by the Receiver in the relief sought

  herein, hereby move this Court for a modified Order of appointment of the Receiver to clarify the

  powers and rights of the Receiver in regard to stays of litigation against the Receiver and the

  Receiver Entities. This clarification is sought in order to avoid the possible expenditure of

  Receivership assets and the possible default on deadlines in lawsuits to which the Receivership

  Entities are parties. The Receiver and Commission seek the same language that is included in

  other Receivership Orders entered in this District, and nationwide, as shown in the attached

  proposed Amended Order.

          On July 27, the Court entered an Order appointing Ryan K. Stumphauzer as the Receiver

  over the corporate Defendants [D.E. 36].

          As set forth in the Commission’s Complaint and Motion for Temporary Restraining Order,

  Par Funding is a party to thousands of lawsuits. The Receiver, who was appointed July 27, 2020,

  is reviewing these as well as other lawsuits to which the Receivership Entities are parties.

  Complicating this is the fact that Par Funding is represented in all, or nearly all, of the its lawsuits

  by the same law firm and, in many cases, the same lawyer defending Par Funding and other

  Defendants in this case. Defense Counsel for Par Funding is contacting the Receiver seeking

  direction on lawsuits in which Defense Counsel represented Par Funding prior to the Commission

  filing this case. (Exhibits A and B). The Receiver has not retained Par Funding’s Defense Counsel

  in this case as his counsel in any matter.

          We are seeking this change on an urgent basis because there are Court deadlines and

  discovery deadlines in the Receivership Entities’ lawsuits, some of which we learned today will

  occur tomorrow. (Exhibits A and B hereto).

          We respectfully request that this Court impose a stay on all matters to which a Receivership

  Entity is a party. A purpose of the federal receivership is to safeguard the Receivership Entities’

  assets for the benefit of investors. Given that the Receiver is only beginning his investigation into

  the affairs of the Receivership Entities, a litigation injunction serves to guard the assets of the
Case 9:20-cv-81205-RAR Document 48 Entered on FLSD Docket 07/31/2020 Page 3 of 4



  Receivership Entities by preventing ancillary litigation. “The Court should lift the stay if there is

  good reason to do so, but part of the purpose of the stay against litigation is to preserve the assets

  for the benefit of creditors and investors while the Receiver investigates claims; requiring

  the Receiver to monitor and engage in litigation early on in the receivership would deplete the

  assets of [the Receivership Entities]. SEC v. Onix Capital, LLC, Case No. 16-cv-24678, 2017 WL

  6728814 (S.D. Fla. July 24, 2017) (adoped by District Court Judge Cooke, 2017 WL 6728773 and

  denying motion to lift stay and file bankruptcy petitions). See SEC v. Stanford Int'l. Bank Ltd.,

  424 Fed.Appx. 338, 341-42 (S.D.N.Y. 2008), aff’d, 609 F.3d 87 (2d Cir. 2010) (holding that the

  receivership was still in its early stages and thus maintaining the stay against litigation was

  appropriate where Receiver had been in place for one year and was tasked with investigating the

  fraudulent scheme at issue); U.S. v. Acorn Tech. Fund, L.P., 429 F.3d 428, 443 (3d Cir. 2005)

  (“[T]he purpose of imposing a stay of litigation is clear. A receiver must be given a chance to do

  the important job of marshaling and untangling a company's assets without being forced into court

  by every investor or claimant.”).

         It is well-recognized that “[a] district court may impose a litigation stay on a non-party to

  a receivership as part of its inherent power as a court of equity to fashion effective relief.” SEC v.

  Byers, 609 F.3d 87, 91 (2d Cir. 2010) (citing SEC v. Wencke, 622 F.2d 1363, 1369 (9th Cir. 1980)).

  Indeed, Courts in this District routinely impose the same injunction stay sought in this case. It is,

  in fact, part of the Model SEC Receivership Order the Commission filed with its Motion for the

  Appointment of a Receiver in this case.

         We are requesting this relief on an expedited basis because the Receivership Entities are

  parties to cases in which there are litigation deadlines of tomorrow, July 31, 2020.
Case 9:20-cv-81205-RAR Document 48 Entered on FLSD Docket 07/31/2020 Page 4 of 4



         July 30, 2020                   Respectfully submitted,

                                 By:     s/Amie Riggle Berlin
                                         Amie Riggle Berlin, Esq.
                                         Senior Trial Counsel
                                         Florida Bar No. 630020
                                         Direct Dial: (305) 982-6322
                                         Direct email: berlina@sec.gov

                                         Attorney for Plaintiff
                                         SECURITIES AND EXCHANGE                 COMMISSION
                                         801 Brickell Avenue, Suite 1800
                                         Miami, Florida 33131
                                         Telephone: (305) 982-6300

                                   CERTIFICATE OF SERVICE

  Undersigned counsel conferred with the Receiver, Ryan Stumphauzer, who agrees and joins in this
  motion for the Relief requested herein. Undersigned counsel emailed defense counsel but they
  have not had an opportunity to respond. Due to the urgent nature of the relief sought herein,
  undersigned counsel felt it necessary to file this motion without further delay and will file a Notice
  of the defendants’ positions if and when that is received from them.

                                                 s/Amie Riggle Berlin
